Case: 12-30544       Document: 00512149732         Page: 1     Date Filed: 02/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 20, 2013
                                     No. 12-30544
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

GERALD YORK, JR.,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:11-CR-111-1


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Gerald York, Jr., appeals from his conviction and sentence for distributing
cocaine and cocaine base. He argues that his guilty plea was involuntary due to
his trial attorney’s ineffective representation.
       As a general rule, we decline to review claims of ineffective assistance of
counsel on direct appeal. See United States v. Cantwell, 470 F.3d 1087, 1091
(5th Cir. 2006). A 28 U.S.C. § 2255 motion is the preferred method for raising
a claim of ineffective assistance of counsel. See Massaro v. United States, 538

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30544     Document: 00512149732      Page: 2   Date Filed: 02/20/2013

                                  No. 12-30544

U.S. 500, 503-04 (2003). This is not one of those “rare cases” where the record
is sufficiently developed to allow consideration of the merits of counsel’s
performance. See United States v. Mudekunye, 646 F.3d 281, 288 (5th Cir. 2011).
Accordingly, we decline to consider York’s ineffective assistance claim in this
appeal without prejudice to his ability to raise the claim in a timely-filed § 2255
proceeding.
      AFFIRMED.




                                        2